OPINION — AG — QUESTION(1): IS SUSPENSION OF SENTENCE BARRED BY THE FACT THAT " DEFENDANT HAS PREVIOUSLY BEEN CHARGED IN A COURT NOT OF RECORD, POSTED A BOND AND FAILED TO APPEAR BACK TO DEFEND THE CHARGE ? ", QUESTION(2): IS SUSPENSION OF SENTENCE BARRED BY THE FACT THAT " DEFENDANT HAS PREVIOUSLY BEEN CONVICTED OF A MISDEMEANOR NOT INVOLVING MORAL TURPITUDE ? " — THE AG CANNOT DO OTHER THAN ADVISE THAT ANY PREVIOUS CONVICTION OF CRIME UNDER A STATE LAW (NOT A MUNICIPAL ORDINANCE) IN ANY COURT, WHETHER OF OKLAHOMA OR SOME OTHER STATE, WILL OPERATE AS A BAR TO SUSPENSION UNDER ABOVE STATUTE. (FORFEITURE OF BOND) CITE: 22 Ohio St. 991 [22-991] (FRED HANSEN)